Wade, J.
1. The essential elements of the offense of riot are common intent and concert of action in the furtherance- of such intent.
(а) “Both common intent and concert of action may be inferred from the manner in which the unlawful act of violence is committed.” Grier v. State, 11 Ga. App. 767 (76 S. E. 70).
(б) The essential elements of the offense were sufficiently shown where three men, one of whom was the defendant, assembled in front of a home of another perhon at night, and one of them cursed her in a violent manner and advised the defendant to shoot her, and idle defendant, acting in conformity with the suggestion, repeatedly fired his pistol at and towards her and her habitation. The act itself was unlawful. See Taylor v. State, 8 Ga. App. 241 (68 S. E. 945). See also Lewis v. State, 2 Ga. App. 659 (58 S. E. 1070).
2. The evidence authorized the verdict, and the judge of the superior court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.